--------------------------------------------------------------------------------

Exhibit 10.35(2)
 
AMENDMENT TO THE
PULSE ELECTRONICS CORPORATION
2012 OMNIBUS INCENTIVE COMPENSATION PLAN


The Pulse Electronics Corporation 2012 Omnibus Incentive Compensation Plan (the
“2012 Plan”) is hereby amended as set forth below, effective April 25, 2014,
subject to stockholder approval:
 
I.


Section 4.1(b) of the 2012 Plan is hereby amended to read as follows:


Section 4.1            Number of Shares Available for Grants. Subject to
adjustment as provided in Section 4.2 and except as provided in Section 5.6(b),
the maximum number of Shares hereby reserved for delivery under the Plan shall
be 1.5 million, including Shares delivered pursuant to the exercise of Incentive
Stock Options granted hereunder.


If any Shares subject to an Award granted hereunder (other than a Substitute
Award granted pursuant to Section 5.6.(b)) are forfeited or such Award otherwise
terminates without the delivery of such Shares, the Shares subject to such
Award, to the extent of any such forfeiture or termination, shall again be
available for grant under the Plan. For avoidance of doubt, however, if any
Shares subject to an Award granted hereunder are withheld or applied as payment
in connection with the exercise of an Award or the withholding or payment of
taxes related thereto (“Returned Shares”), such Returned Shares will be treated
as having been delivered for purposes of determining the maximum number of
Shares available for grant under the Plan and shall not again be treated as
available for grant under the Plan. Moreover, the number of Shares available for
issuance under the Plan may not be increased through the Company’s purchase of
Shares on the open market with the proceeds obtained from the exercise of any
Options granted hereunder. Upon settlement of an SAR, the number of Shares
underlying the portion of the SAR that is exercised will be treated as having
been delivered for purposes of determining the maximum number of Shares
available for grant under the Plan and shall not again be treated as available
for grant under the Plan.


Shares delivered pursuant to the Plan may be, in whole or in part, authorized
and unissued Shares, or treasury Shares, including Shares repurchased by the
Company for purposes of the Plan.


II.


Except as set forth herein, the Plan shall remain in full force and effect.
 
 

--------------------------------------------------------------------------------
